Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/22 has been entered.
 
Status of Claims
Applicant’s amendment dated 4/6/22 have been entered. Claims 2-5, 11, 14-21, 25, and 26 stand cancelled. Claim 6 has been amended. Claims 1, 27, and 28 stand withdrawn. This leaves claims 6-10, 12, 13, 22, and 23 currently pending and active.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 12, The amendment to claim 6 has removed the inorganic silica options from the Markush listing of possible materials for the coating layer, however, only inorganic materials, such as  silicon nitrides, silicon oxy- nitrides, silicon carbides, silicon oxy-carbides, aluminum nitrides, aluminum oxy-nitrides (AlON), aluminum carbides, aluminum oxy-carbides, aluminum oxides, diamond-like carbon, nanocrystalline diamond, oxides, and indium tin oxide (ITO) are disclosed in Applicant’s as-filed specification at paragraph 70 as forming a coating which meets the claimed ‘ultra-hard’ hardness of at least 8GPa. It appears that when claim 25 was amended into claim 6, the option for ‘silica’ based materials as in Applicant’s specification for the ‘ultra-hard’ embodiment of the invention was removed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8, 10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky et al. (US 2011/0279961) in view of Hwang (US 2014/0162009).
Regarding claims 6, 7, 9, 10, and 23, Shedletsky teaches an article comprising a substrate (item 104) with a first major surface, a second major surface, a plurality of edge surfaces connecting the two major surfaces, and corners at the peripheral edges of the major surfaces where the edge surfaces meet (Shedletsky fig 1B, C; fig 2 A-C), where the substrate is a glass (Shedletsky para 5-7, 34-35) that may further be chemically strengthened via ion exchange, e.g. K+ ions (Shedletsky para 35). Shedletsky further teaches that the glass substrate may have a layer (‘coating’) surrounding the outer periphery of the glass substrate, leaving an aperture in the center (a ‘coating applied over a limited area […] being less that a total area of the outer major surface’) (Shedletsky fig 2A-C, para 42). It is further noted that ‘inner’ and ‘outer’ are relative terms which have no firm orientation defined in the claims as presently written. As such, the surface with the coating will be considered the ‘outer’ surface and the side without a coating will be considered the ‘inner’ surface. The coating is not applied to the edge surfaces, see e.g. fig 2A-C.
Shedletsky is silent with respect to the coating comprising one or more of polycarbonate, cycloolefin polymer, cycloolefin copolymer, polyethylene terephthalate, polyethylene naphthalate,  polystyrene, acrylic, polyurethane elastomer, polyvinyl butyral, poly vinyl chloride, thermoplastic elastomer, and styrene block copolymer.
Shedletsky and Hwang are related in the field of glass cover layers with additional impact absorbing layers. Hwang teaches utilizing a 200-300 µm thermoplastic polyurethane (TPU), a thermoplastic elastomer, layer to provide the glass with sufficient shock absorption effect (Hwang para 11, 18, 24). It would be obvious to one of ordinary skill in the art to modify the shock absorbing layer of Shedletsky to be a TPU with a thickness of 200-300 µm because this would provide Shedletsky with improved shock absorption behavior.
Regarding claims 8 and 22, Shedletsky in view of Hwang teach the claimed glass article and coating as above for claim 6. Shedletsky further teaches that the shock absorbing layer may be ‘tuned’ to have a desired resonant frequency, and provide dampening to prevent damage to the glass substrate (Shedletsky para 43), noting that features such as the width ‘w’ of the shock absorbing material may be sized and/or patterned so as to allow for clear view of an additional display region while still achieving the desired dampening behavior (Shedletsky para 43, 47, 55). It would therefore be obvious to one of ordinary skill in the art to adjust the width and pattern of the shock absorbing layer to cover 1-10% of the surface area of the glass substrate because Shedletsky teaches that this coverage may be adjusted to achieve the desired dampening behavior. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shedletsky in view of Hwang as applied to claim 6 above, and further in view of Rukavina (US 2016/0039968).
Regarding claim 13, Shedletsky in view of Hwang teach the claimed glass article and coating as above for claim 6.
Shedletsky in view of Hwang is silent with respect to the coating including solid spheres in a binder, where the volume fraction of the spheres is about 25-75 vol% of the solid spheres and binder, the diameter of the solid spheres is about 10-1000 µm, and the spheres are formed from one or more of silica ceramic, soda lime glass, barium titanate glass, borosilicate glass, and yttrium stabilized zirconia.
Shedletsky in view of Hwang and Rukavina are related in the field of impact dispersing coatings comprising TPU. Rukavina teaches reinforcing a TPU layer with solid spheres (Rukavina para 325) comprising silica in any of colloidal, fumed, or amorphous forms (Rukavina para 249) and yttrium stabilized zirconia (Rukavina para 250), with diameters of less than about 100 µm (Rukavina para 321), and finally where the spheres are present in an amount of at least about 30 vol% the total of the spheres and binder (Rukavina para 255). Rukavina further teaches that these features together provide for an article with good optical quality, high impact resistance, and high impact strength (Rukavina para 7). It would be obvious to one of ordinary skill in the art to modify the TPU of Shedletsky in view of Hwang to include silica or yttrium stabilized zirconia solid spheres with diameters of less than 100 µm in an amount of at least 30 vol% because this provides Shedletsky in view of Hwang with a TPU coating possessed of improved optical quality, impact strength, and impact resistance. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-10, 12, 13, 22 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        6/18/2022

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781